Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1 – 15 have been preliminarily amended.
No claims have been cancelled.
No claims have been added.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2)  requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b) ), and MPEP § 609.04(a), subsection I. states, "the list ... must be Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 5 – 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stonehouse et al. (US PGPub 2019/0392458 A1).
In regards to claims 1, 14, and 15, Stonehouse discloses a fraud estimation system, comprising at least one processor configured to; (Claim 14) a fraud estimation method, comprising; (Claim 15) a non-transitory computer-readable information storage medium for storing a program for causing a computer to: 
obtain item information about an item (¶ 25, 42, 43, 44 wherein item information, e.g., digital image of a consumer product, is obtained); 
identify a mark on the item, based on the item information (¶ 28, 29, 31, 33 wherein a mark is identified based on the item information); 
identify a classification of the item, based on the item information (¶ 38, 42 wherein the item is classified using the obtained item information); and 
estimate fraudulence concerning the item, based on the identified mark and the identified classification (¶ 25, 37, 38, 39, 42, 43, 44 wherein the authenticity of the product is estimated based on the mark and classification and if the authenticity determination is inconclusive, i.e. too low, additional information can be requested).  
In regards to claim 2, Stonehouse discloses the fraud estimation system according to claim 1, wherein the item information includes an item image in which the item is shown, and wherein the at least one processor is configured to identify the mark on the item based on the item image (¶ 25, 28 wherein the item information is an image of the item and the system identifies a mark on the item from the image).  
In regards to claim 3, Stonehouse discloses the fraud estimation system according to claim 2, wherein the at least one processor is configured to create a mark recognizer, based on an image in which a mark to be recognized is shown, and wherein the at least one processor is configured to identify the mark on the item, based on the item image and the mark recognizer (¶ 25, 27, 28, 32, 38, 39 wherein the system identifies a mark on the item in the image in order to utilize, i.e. create, a mark recognizer that the system then uses in order to compare it against marks of already authenticated products and their images in order to determine if the submitted item is authentic or not).  
In regards to claim 5, Stonehouse discloses the fraud estimation system according to claim 1, wherein the item information includes an item image in which the item is shown, and wherein the at least one processor is configured to identify the classification of the item, based on the item image (¶ 25, 37, 42, 44 wherein the item information is an image of the item and the system identifies a classification of the item from the image to determine its authenticity, determine what information it should be compared to in order to determine authenticity, assist with training the system, and inform a user as to where an authentic item can be obtained if the submitted item is not authentic).  
In regards to claim 6, Stonehouse discloses the fraud estimation system according to claim 5, wherein the at least one processor is configured to create a classification recognizer, based on an image in which a photographic subject of a classification to be recognized is shown, and wherein the at least one processor is configured to identify the classification of the item, based on the item image and the classification recognizer (¶ 25, 37, 42, 44 wherein the system identifies a mark on the item in the image in order to utilize, i.e. create, a classification recognizer that the system then uses in order to compare it against classified items of already authenticated items and their images in order to determine if the submitted item is authentic or not.  Additionally, the system utilizes this process in order to further train the system and inform a user as to where an authentic item can be obtained if the submitted item is not authentic)
In regards to claim 7, Stonehouse discloses the fraud estimation system according to claim 6, wherein the at least one processor is configured to identify the classification of the item from among a plurality of classifications defined in advance, and wherein the at least one processor is configured to create the classification recognizer, based on the plurality of classifications (¶ 37, 42, 44 wherein items are classified into specific item types, groups, or the like in order to compare and authenticate the item in question against authenticated products, as well as informing a user as to where an authentic item can be obtained if the submitted item is not authentic).  
In regards to claim 8, Stonehouse discloses the fraud estimation system according to claim 5, wherein the at least one processor is configured to identify the mark on the item, based on the item image,  at least one processor is configured to obtain position information about a position of the identified mark in the item image, and wherein the at least one processor is configured to identify the classification of the item, based on the item image and the position information (¶ 25, 27, 28, 32, 38, 39, 44 wherein the system identifies a mark on the item in the image in order to utilize, i.e. create, a mark recognizer that the system then uses in order to compare it against marks of already authenticated products and their images in order to determine if the submitted item is authentic or not; ¶ 29, 32, 39 wherein the positioning of the mark is also identified and taken into account as part of its authentication process.  In summary, the system utilizes the mark, position of the mark, and its classification type in order to identify the particular item and then determine what authenticated images/items it should be compared with in order to determine authenticity.  As a non-limiting example, the system utilizes brand name, product line, label, artwork, product code, steganographic features, and positioning information in order to identify the product that is being reviewed, determine which of the plurality of authenticated products it should be compared with, perform the comparison, determine if additional images from another perspective is required, determine if the product is authentic, and, if the product is not authentic, inform the user where the specific authentic product can be obtained.).  
In regards to claim 10, Stonehouse discloses the fraud estimation system according to claim 8, wherein the at least one processor is configured to perform processing on a portion of the item image that is determined from the position information to identify the classification of the item, based on the image that has been subjected to the processing (¶ 39, in addition to what has already been discussed above, the system can process a portion of the item image that would be needed in order to perform the authentication process).  
In regards to claim 10, Stonehouse discloses the fraud estimation system according to claim 1, wherein the at least one processor is configured to create a feature amount calculator configured to calculate a feature amount of a word, and wherein the at least one processor is configured to estimate fraudulence concerning the item, based on a feature amount that is calculated for the identified mark by the feature amount calculator and a feature amount that is calculated for the identified classification by the feature amount calculator (¶ 29, 31, 33, 44, 45 wherein the mark can be a alphanumerical, graphical, or structural and the system analyzes the alphanumerical, graphical, or structural in order to determine how well it matches with the authenticated information and if the analysis was inconclusive, additional information can be requested so that the system can provide a more accurate assessment of whether the product is authentic if the system has determined that the information does not provide a match with a high level of confidence or fully matches with authentic information.).  
In regards to claim 11, Stonehouse discloses the fraud estimation system according to claim 10, wherein the at least one processor is configured to create the feature amount calculator, based on description text of a legitimate item (¶ 29, 31, 33, 44, 45 wherein the mark can be a alphanumerical, graphical, or structural and the system analyzes the alphanumerical, graphical, or structural in order to determine how well it matches with the authenticated information and if the analysis was inconclusive, additional information can be requested so that the system can provide a more accurate assessment of whether the product is authentic if the system has determined that the information does not provide a match with a high level of confidence or fully matches with authentic information).  
In regards to claim 12, Stonehouse discloses the fraud estimation system according to claim 1, wherein the at least one processor is configured to obtain association data, in which each of a plurality of marks is associated with at least one classification, wherein the at least one processor is configured to estimate fraudulence concerning the item, based on the identified mark, the identified classification, and the association data. (¶ 34, 42 wherein the system can refer to other association data in order to determine the authenticity of the product by comparing it against how well it matches with authenticated data, as well as also using textual steganographic feature, graphical steganographic feature, and structural features)  
In regards to claim 13, Stonehouse discloses the fraud estimation system according to claim 1, wherein the item is a product, wherein the item information is product information about the product, wherein the at least one processor is configured to identify a mark on the product, based on the product information, wherein the at least one processor is configured to identify a classification of the product, based on the product information, and wherein the at least one processor is configured to estimate fraudulence concerning the product (¶ 37, 42, 44 wherein the item is a product, the item information is product information about the product; ¶ 28, 29, 31, 33 wherein a mark is identified based on the item information; 38, 42 wherein the item is classified using the obtained item information; ¶ 25, 37, 38, 39, 42, 43, 44 wherein the authenticity of the product is estimated based on the mark and classification).  

______________________________________________________________________

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stonehouse et al. (US PGPub 2019/0392458 A1) in view of Adrian Rosebrock (How to (quickly) build a deep learning image dataset), https://pyimagesearch.com/2018/04/09/how-to-quickly-build-a-deep-learning-image-dataset/.
In regards to claim 4, Stonehouse discloses a system and method for determining whether an item is fraudulent based on information about the item and a mark that has been provided with the product.  Although Stonehouse discloses that the information that the product in question is compared against authenticated information located on a remote location such as a server (e.g., cloud-based server) and that machine learning can be used to search for information, Stonehouse fails to explicitly disclose all sources of information that that a machine learning algorithm can search for in order to retrieve specific types of images.
To be more specific, Stonehouse fails to explicitly disclose:
the fraud estimation system according to claim 3, wherein the at least one processor is configured to search the Internet for the image in which the mark to be and wherein the at least one processor is configured to create the mark recognizer, based on the image that is found through the search.  
However, Rosebrock, which is also directed towards training machine learning using image datasets as the training data, further teaches that another well-known source for acquiring image training data is from the Internet.  Rosebrock teaches that it is old and well-known in the art to search and scrape images from the Internet to train a machine learning model to identify images.  Rosebrock teaches that it is well-known in the for a user to have access to tools that allows them to train a machine learning model to scrape the Internet for images that they desire to build their own dataset.  One of ordinary skill in the art looking upon the teachings of Rosebrock would have found that automating the process by configuring the system to search and scrape information would result in a less tedious process while, simultaneously, providing a large amounts of data that can allow a user to build a deep learning dataset, which, in turn, provides the machine learning model with the opportunity to increase its accuracy and training since more information is now available.
(For support see: Pages 1 – 4, 6, 7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the image based fraudulent detection system that utilizes images to train a machine learning model of Stonehouse with the ability to search other sources of image data, such as the Internet, as taught by Rosebrock since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of searching for images on the Internet due to the large amount of training data that can be provided, as taught by Rosebrock, for the cloud-based server system, as disclosed by the Stonehouse.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Keren et al. (US PGPub 2016/0055490 A1) – which is directed towards crawling websites to determine websites that are abusing a brand name
Pereira et al. (US PGPub 2018/0307942 A1) – which is directed towards analyzing images and videos to identify logos
Liu (CN 109559134 A); Zhang (CN 107463962 A) – which is directed towards using artificial intelligence to identify authentic information
Yanagisawa et al. (US PGPub 2005/0008225 A1); Zhang et al. (US PGPub 2017/0069077 A1) – which are references cited in the Written Opinion of the International Searching Authority (ISA), but not cited in an IDS, as well as being directed towards analyzing images for identifying fraudulent content
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/17/2022